Citation Nr: 1647003	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  13-02 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for left Achilles tendonitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kenneth M. Ciardiello, Associate Counsel	







INTRODUCTION

The Veteran served on active duty in the United States Army from August 1996 to November 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This matter was before the Board in April 2015, when it was remanded for further evidentiary development.  The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

In the April 2015 remand, the Board directed the RO to obtain a VA examination to determine the severity of the Veteran's left Achilles tendonitis.  As a result, the Veteran was provided a VA examination in July 2015.  

In this regard, the Board observes that a precedential opinion impacting this case was recently issued by the United States Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald, 28 Vet. App. 158, 166 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range-of-motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence of that section provides, in relevant part, that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range-of-motion testing described in the final sentence of 38 C.F.R. § 4.59.  Here, the July 2015 VA examination report does not comply with Correia because it does not include testing for pain on passive motion or testing of the opposite undamaged joint.  Accordingly, the Veteran must be afforded a new VA examination that complies with Correia and includes all of the necessary information as set forth in 38 C.F.R. § 4.59.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  All outstanding treatment records should also be secured on remand.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA medical records.

2. With any necessary assistance from the Veteran, obtain all outstanding private treatment records, to include any updated from Foot & Ankle Centers of North Houston, P.A.

3. Then schedule the Veteran for a VA examination to determine the current severity of his left Achilles tendonitis.  The claims file should be made available to and reviewed by the examiner.

Full range of motion testing must be performed where possible.  The joints involved should be tested in both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

All findings should be reported in detail.

4. After completing the above development, and any additional development that may be warranted, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, issue a Supplemental Statement of the Case and afford the Veteran an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




